Citation Nr: 0639849	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  03-00 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active service from July 1997 to February 
1998 in the U.S. Army.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to service 
connection for the residuals of a back injury.  In January 
2005, the veteran testified at a videoconference hearing at 
the RO, before the undersigned Acting Veterans Law Judge.  In 
March 2005, the Board remanded this matter for further 
evidentiary development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experienced an increase in severity in her 
pre-existing scoliosis during her period of service that was 
beyond the natural progression of the disease.


CONCLUSION OF LAW

Scoliosis was aggravated during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends that she developed scoliosis during her 
period of active service and requests entitlement to service 
connection.  She testified before the Board that she first 
started experiencing low back pain during her brief period of 
active service.  The veteran stated that she was not aware 
that she had scoliosis prior to service and does not recall 
telling service medical personnel that she was diagnosed as 
having scoliosis prior to service.

The available service medical records do not include an 
entrance examination.  In November 1997, however, the veteran 
underwent evaluation by an Entrance Physical Standards Board.  
The veteran was found to have severe scoliosis and was 
medically cleared for administrative separation as she was 
deemed unfit for duty.  It was noted that the veteran was 
diagnosed as having scoliosis by her primary medical doctor 
prior to entry into service, but she failed to report this at 
her medical entrance examination.  It was also noted that 
since her enlistment she had complained of chronic, 
persistent back pain which prevented her from performing 
physical training, carrying a rucksack, marching, or running.  
The veteran failed to improve with physical therapy during 
service, was placed on a limited duty profile, and was unable 
to pass the Army Physical Fitness Test.  Administrative 
discharge was approved and discharge examination in January 
1998 showed that the veteran had moderate scoliosis of the 
thoracic spine which was symptomatic.  X-rays showed a 
moderate scoliotic curvature of the lower thoracic spine 
convex to the right side was noted; there was never any 
indication that pre-service x-rays were located yet there was 
finding that scoliosis existed prior to service.

Post-service private treatment records show that the veteran 
received treatment for various back problems since her 
discharge from service.  In April 1999, she was seen by a 
chiropractor and complained of pain in her neck and low back; 
she related experiencing back and neck pain since May 1998.  
An x-ray of the lumbar and lumbosacral area showed a third 
harmonic S-shaped curvature of the spine, which was noted to 
be an indication of scoliosis with normal disc heights.  The 
diagnosis was abnormal postural displacement.  

An x-ray of the lumbar spine, dated in October 2002, showed 
lumbar scoliosis; an x-ray of the cervical spine showed 
cervical radiculopathy.  Magnetic resonance imaging (MRI) 
performed in November 2002 showed moderate degenerative 
lumbar spondylosis with slight narrowing of left neural 
foramen at C3-4.

In neurosurgical consultations dated in December 2002 and 
February 2003, the veteran reported a four-year history of 
low back fatigue which she claimed prompted an early 
discharge from the Army in 1998.  She claimed that since that 
time the episodic back fatigue persisted.  The impression was 
that it was likely that the veteran's low back fatigue was 
due to scoliosis and that neck fatigue and left upper 
extremity symptoms were likely due to the focal foraminal 
narrowing.  In February 2003, x-rays showed normal alignment 
of the cervical spine with a slight loss of cervical lordosis 
and lumbar spine films showed mild to moderate scoliosis with 
no evidence of disk collapse, degenerative changes, 
spondylolysis, or spondylolisthesis.  It was recommended that 
the veteran's scoliosis be evaluated by an orthopedic 
surgeon.

On VA examination in June 2006, the veteran reported that 
while participating in physical training during service, she 
started having persistent back pain.  The examiner noted that 
the veteran denied having any knowledge of scoliosis prior to 
enlistment in the service.  It was further noted that the 
veteran claimed that prior to joining the Army she never had 
backaches.  The veteran related that following discharge from 
the Army, she continued to have back and neck pain.  
Following a complete examination and review of the claims 
folder, the examiner diagnosed mild scoliosis of the 
thoracolumbar spine and cervical spine spondylosis by MRI.  
The examiner opined that it was at least as likely as not 
that scoliosis existed prior to the veteran's military 
service and that her back complaints either developed or were 
aggravated during her military service.  The examiner stated, 
however, that he could not tell whether the degree of the 
scoliosis curves had progressed during service without being 
able to compare pre-service x-rays with current x-rays.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances or service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137.  Unless, however, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence that the veteran's disability was both 
pre-existing and not aggravated by service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 
(July 16, 2003).  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  See 38 U.S.C.A. § 1153; Wagner, supra.  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  Wagner, supra.  If the government fails 
to rebut the presumption of soundness under 38 U.S.C.A. 
Section 1111, the veteran's claim is one for incurrence in 
service.  Id.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence as outlined above, the Board finds that 
there is no evidence of scoliosis being noted at the time of 
entry into service.  It was not until several months after 
entry into service that the veteran began having complaints 
of back pain and it was noted that she was diagnosed as 
having scoliosis prior to service, something that the veteran 
denies.  At that time, it was determined by the Entrance 
Physical Standards Board that the veteran had severe 
dextroscoliosis of the thoracic spine with levoscoliosis of 
the lumbar spine that pre-existed service.  On VA examination 
in June 2006, scoliosis was also found to have existed prior 
to service.  As the competent medical evidence shows that the 
veteran's scoliosis pre-existed her entrance into service, 
the evidence of record constitutes clear and unmistakable 
evidence that the condition pre-existed service.  Thus, the 
presumption of soundness is rebutted and the question turns 
to whether the veteran's scoliosis was aggravated beyond the 
normal progression during service.

The medical opinion of record indicates that the veteran's 
pre-existing scoliosis either first became symptomatic during 
service or was aggravated by activities performed during 
service.  Although the examiner was equivocal regarding the 
increase in disability caused by service, he did not state 
that the increase in symptomatology was the normal 
progression of the disease.  Therefore, when resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that her pre-existing scoliosis was aggravated by service as 
there is an increase in disability beyond the natural 
progression of the disease as evidenced by her need for 
continued treatment.  Consequently, service connection for 
scoliosis of the thoracolumbar spine is granted.


ORDER

Service connection for scoliosis of the thoracolumbar spine 
is granted.


____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


